12/13/2013 Case 2:18-CV-O4673-BSB,Wv[l@£a¢ca@ie.tg&¢dgi-bil?/Hoeral£_éil¢$_j§£.pl Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Civil Cover Sheet

This automated JS-44 conforms generally to the manual JS~44 approved by the Judicial Conferenee of the United States in September
1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet The information contained
herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
use _ley_ in the District of Arizona.

The completed cover sheet must be printed directly to PDF and filed as an attachment to the
Complaint 01' Notice of Removal.

 

Maricopa County Community
College District ; Laurin Hendrix ;
Jean McGrath ; Johanna Haver ;

Faculty Executive Council of the
Maricopa County Community College

Plalntlff(s): Dlstrlct ; Kelth'Heffner ; Mlchael Defendant(s): Tracy Livingston ; Linda Thor ;
Mltchell ; Camllle Newton ; John _ . . _ .
Schampel ' Barry Vaughn Dana Saar , Tom Nerlni , Maria
’ Harper-Marinick ; Karla Fisher
County of Residence: Maricopa County of Residence: Maricopa

County Where Claim For Relief Arose: Maricopa

Plaintiffs Atty(S): Defendant's Atty(S):

James E. Barton

Torres LaW Group, PLC
2239 W Baseline Rd

Tempe, Arizona 85283-1039
6026268805

Saman J. Golestan

Torres Law Group, PLC
2239 W Baseline Rd

Tempe, Arizona 85283-1039
6026268805

Kirin T. Goff

Torres Law Group, PLC
2239 W Baseline Rd

Tempe, Arizona 85283-1039
6026268805

 

II. Basis of Jurisdiction: 3. Federal Question (U.S. not a party)

III. Citizenship of Principal
Pal'ties (Diversity Cases Only)
Plaintiff:- N/A

http:l/Www.azd.uscourts.gov/cgi-binfgenerate_civi|J's44.p| 1!2

 

12/13/2018 C&S€ 22lS-CV-O4673-BSvavDQQ!dEB@Ghd#éhi-biHU§QrMAWJ/M.pl P&Q€ 2 Olc 2

Defendant:-

IV. Origi_n_ :
V. Nature of Suit:
Vl.Cause of Action:

VII. Requested in Comolaint
Class Action:
Dollar Demand:
Jury Demand:

N/A
1. Original Proceeding
440 Other Civil Rights

Board action violates First Amendment rights, 42 U.S.C. §1983

No

No

VIII. This case is not related to another case.

Signature: J ames E. Barton II

Date: 12 13 2018

If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

Revlsed: ill/2014

http://www.azd.uscourts.gov/cgi-binfgenerate_‘civi|_js44.p|

2/'2

 

